RESOLUCIÓN
Se enmienda nunc pro tune la Regla 28 del Reglamento Notarial aprobado mediante Resolución de 15 de julio de 1995 para que lea como sigue:

Acreditación de la capacidad representativa voluntaria de un compareciente

El carácter representativo de un compareciente deberá ser acreditado al notario mediante documento fehaciente, en cual-quier momento antes del otorgamiento, salvo que exista la con-formidad expresa de los demás comparecientes para que sea acreditado en momento posterior.
El notario, a su discreción, copiará en la escritura el docu-mento que le ha sido mostrado y que acredita la capacidad re-presentativa de un compareciente. Cuando fuere solicitado por alguno de los comparecientes, el notario deberá copiar tal refe-rencia en la escritura.
Cuando no fuere acreditada la capacidad representativa al momento de la autorización, el notario deberá consignar expre-samente en la escritura tal hecho y que los comparecientes han dado su anuencia para que la escritura sea autorizada y para la presentación en fecha posterior de la prueba documental de tal capacidad. En tal caso el notario consignará en la escritura que hizo a todas las partes la advertencia sobre la eficacia en sus-penso de la escritura.

Regístrese y publíquese.

Lo pronunció y manda el Tribunal y certifica el señor Secretario del Tribunal Supremo. La Juez Asociada Señora Naveira de Rodón no intervino.
(Fdo.) Francisco R. Agrait Lladó Secretario del Tribunal Supremo